DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/19 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/22 and 2/22/22 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 3 and 10, the preamble “biosensor” is unclear and indefinite. Specifically, no limitations are directed towards any type of analytical unit, detector, or sensor that would serve as a “biosensor”.  No sensor is positively recited.  Therefore, it is unclear whether or not a sensor structure is required.  Specifically, the preamble recites a “biosensor”, however, there is no device capable of sensing in the body of the claim.  Because sensing (via a biosensor) appears to be the purpose of the device, then it is unclear what structure is capable of performing the sensing since no sensing structure is positively recited in the claim body. Further, it is unclear if any sensor (or analytical) structure is or is not required, and there is ambiguity as to what structure applicants are intending to impart on the “biosensor” in the preamble.  Because there is no structure serving as a biosensor positively recited in the claim body, the examiner further believes that applicants are missing essential analytical features that are required to perform the claimed function of sensing.  The examiner suggests that some type of structure capable of performing the purpose of the device (sensing) be recited in the claim body since the preamble states “a biosensor”. While claims 3 and 10 appear to be for collection of light, the last limitation recites “a combined signal”. What is generating the combined signal? Please clarify the relationship of the signal to the other structure recited. 
Claims 3 and 10, “pixel area” is unclear and indefinite. What area is the pixel area in reference to? Further, are the wells in the original area (not pixel area) of equal size and only in the pixel area are these different or are the wells of different sizes and thus have different sized pixel areas? For example, if two wells are of different sizes, then these would be capable of having different pixel areas. Please clarify the relationship of the pixel areas and the size of the wells.

Claims 4-9 and 11-18 are rejected by virtue of being dependent on a base claim.

Allowable Subject Matter
Claims 1-2 are allowed.

		Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: While Khurana teaches sensing each cluster one at a time, the prior art does not teach or suggest wherein the pixel signal for each sampling event in at least one sequence of pixel signals in the plurality of sequences of pixel signals represents information sensed simultaneously from at least two clusters in the corresponding pixel area and the plurality of sequences of pixel signals encodes differential crosstalk between the at least two clusters resulting from their uneven distribution over the pixel areas.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 2/8/22, with respect to the 102 rejection have been fully considered and are persuasive.  The 102 rejection of independent claims 10 and its dependent claims. The examiner agrees based on Applicant’s remarks that the prior art of Lee teaches symmetrical illumination.  
 
Applicant’s arguments, see pages 9-11, filed 2/8/22, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of independent claim 3 and its dependent claims has been withdrawn. 

Applicant’s arguments, see pages 8-9, filed 2/8/22, with respect to the prior art listed on the advisory action have been fully considered and are persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798